16‐923‐cv 
     Broadspring, Inc. v. Nashed, et al. 
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                             
                                              SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  15th  day  of  March,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  ROBERT D. SACK,   
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          PAUL A. CROTTY, 
10                                  District Judge.*          
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         BROADSPRING, INC., 
13    
14                          Plaintiff‐Counter‐Defendant‐Appellant, 
15                                   
16                                  v.                                               No. 16‐923‐cv 
17                                   
18         ASHRAF NASHED, CONGOO, LLC, DBA ADIANT, DBA 
19         ADBLADE, RAFAEL COSENTINO,     
20    
21                          Defendants‐Counter‐Claimants‐Appellees.** 

     *  Judge Paul A. Crotty, of the United States District Court for the Southern District of New York, sitting by 
     designation. 
      

     ** The Clerk of Court is directed to amend the official caption to conform to the caption above.

                                                           1
 1         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 2         FOR APPELLANT:                                    JOSHUA B. KATZ (Jack A. Gordon, on 
 3                                                           the brief), Kent, Beatty & Gordon, 
 4                                                           LLP, New York, NY. 
 5          
 6         FOR APPELLEES:                                    NORMAN C. SIMON (Samantha V. 
 7                                                           Ettari, on the brief), Kramer Levin 
 8                                                           Naftalis & Frankel LLP, New York, 
 9                                                           NY.     
10    
11         Appeal from a judgment of the United States District Court for the 

12   Southern District of New York (Richard J. Sullivan, Judge). 

13         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

14   AND DECREED that the judgment of the District Court is AFFIRMED in part and 

15   VACATED in part, and the matter is REMANDED for further proceedings. 

16         Broadspring, Inc. appeals from a judgment of the United States District 

17   Court for the Southern District of New York (Sullivan, J.) denying its motion for a 

18   new damages trial and granting in part and denying in part each party’s motion 

19   for taxation of costs.    On appeal, Broadspring argues that it was entitled to 

20   special damages in the form of attorney’s fees and that the District Court erred in 

21   apportioning certain costs in favor of the defendants, Congoo, LLC, Ashraf 

22   Nashed, and Rafael Cosentino (“Defendants”).    We assume the parties’ 




                                                  2
 1   familiarity with the facts and record of the prior proceedings, to which we refer 

 2   only as necessary to explain our decision to affirm in part and vacate in part. 

 3         Broadspring argues first that California law allows a defamation plaintiff to 

 4   recover attorney’s fees as special damages where the expense was “proximately 

 5   caused by the tort.”    Reviewing the District Court’s determination of state law de 

 6   novo, see Salve Regina Coll. v. Russell, 499 U.S. 225, 231 (1991), we reject 

 7   Broadspring’s argument.    California follows the American rule, under which 

 8   each party is responsible for its own attorney’s fees unless a statute, agreement of 

 9   the parties, or judge‐made exception provides otherwise.    Gray v. Don Miller & 

10   Assocs., Inc., 35 Cal. 3d 498, 504–05 (1984); Cal. Civ. Proc. Code § 1021 (West 

11   2016).    Here no statute, agreement, or exception suggests that Broadspring was 

12   entitled to attorney’s fees in the form of damages.    To the contrary, the California 

13   Supreme Court has declined to adopt a rule allowing attorney’s fees as damages 

14   whenever a defendant’s conduct caused the plaintiff to incur the fees.    See Gray, 

15   35 Cal. 3d at 505–07.    And Brandt v. Superior Court, 37 Cal. 3d 813 (1985), on 

16   which Broadspring relies, has been “limited to [its] factual setting . . . and the 

17   particular conduct at issue” in that case, namely, attorney’s fees arising from an 

18   insurer’s bad‐faith refusal to pay benefits.    Fuhrman v. Cal. Satellite Sys., 179 Cal. 

                                                3
 1   App. 3d 408, 426 (Cal. Ct. App. 1986), abrogated on other grounds by Silberg v. 

 2   Anderson, 50 Cal. 3d 205, 219 (1990); see also Cassim v. Allstate Ins. Co., 33 Cal. 

 3   4th 780, 806 (2004) (“In Brandt, this court established a notable exception to [the 

 4   American rule] for insurance bad faith cases.”). 

 5         Broadspring also challenges the District Court’s apportionment of trial 

 6   costs.    First, Broadspring takes issue with the District Court’s decision to award 

 7   Broadspring only half of its taxable costs on the ground that Broadspring 

 8   prevailed on only one of its claims at trial.    The decision to award costs pursuant 

 9   to Federal Rule of Civil Procedure 54(d)(1) “rests within the sound discretion of 

10   the district court.”    Dattner v. Conagra Foods, Inc., 458 F.3d 98, 100 (2d Cir. 2006) 

11   (quotation marks omitted).    The District Court acted within its discretion in 

12   declining to award Broadspring costs for a claim on which it did not prevail.    See 

13   ARP Films, Inc. v. Marvel Entm’t Grp., Inc., 952 F.2d 643, 651 (2d Cir. 1991).    The 

14   District Court also was within its discretion in approving Defendants’ request to 

15   tax trial transcripts under Southern District of New York Local Rule 54.1(c)(1).   

16   Broadspring argues that the daily transcripts were not “necessarily obtained” 

17   within the meaning of the rule, but we typically defer to the assessment of the 

18   district court, which is “peculiarly in a position to assess the necessity of daily 

                                                4
 1   copy.”    United States v. Procario, 361 F.2d 683, 685 (2d Cir. 1966).    Here 

 2   Defendants and the District Court necessarily relied on the daily transcripts in 

 3   recalling prior testimony, reviewing the admission of evidence, and identifying 

 4   testimony responsive to the jury’s transcript request. 

 5           Broadspring further contends that the District Court misapplied Federal 

 6   Rule of Civil Procedure 68(d) in allowing Defendants to tax costs for deposition 

 7   transcripts purchased prior to Defendants’ offer of judgment.    But the District 

 8   Court found—and Broadspring has never disputed—that the depositions in 

 9   question largely addressed Broadspring’s Lanham Act claim.    That finding 

10   justified an award of costs to Defendants as prevailing parties under Rule 54(d).   

11   See Adirondack Transit Lines, Inc. v. United Transp. Union, Local 1582, 305 F.3d 

12   82, 88 (2d Cir. 2002) (“[W]e are entitled to affirm the district court on any ground 

13   for which there is support in the record, even if not adopted by the district 

14   court.”).     

15           At oral argument on appeal, Defendants conceded that the District Court 

16   erred in denying Broadspring recovery of the costs associated with Defendants’ 

17   deposition of Dr. Russell W. Mangum on the ground that Defendants were the 

18   prevailing party under Rule 54(d).    Broadspring sought these costs pursuant to 

                                                5
 1   Federal Rule of Civil Procedure 26(b)(4)(E), which requires a district court to 

 2   order that a party deposing an expert pay a reasonable fee “[u]nless manifest 

 3   injustice would result.”    Fed. R. Civ. P. 26(b)(4)(E).    The District Court did not 

 4   identify any manifest injustice, and Rule 26(b)(4)(E) operates independently of 

 5   Rule 54(d)’s condition that cost recovery is limited to the prevailing party.    In 

 6   view of the confessed error, we vacate and remand to the District Court to 

 7   consider anew whether the award of expert deposition costs is required and, if so, 

 8   whether those costs are reasonable.       

 9         We have considered the remaining arguments and conclude that they are 

10   without merit.    For the foregoing reasons, the judgment of the District Court is 

11   AFFIRMED in part and VACATED in part, and the matter is REMANDED for 

12   further proceedings consistent with this order.               

13                                            FOR THE COURT: 
14                                            Catherine O’Hagan Wolfe, Clerk of Court
15    




                                                  6